Citation Nr: 0732229	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to December 1, 2002 
for the addition of the veteran's spouse and child as 
dependents.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had a period of active service from February 1965 
to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating determination wherein the RO indicated 
that the addition of the veteran's spouse as a dependent was 
effective December 1, 2002.  In March 2005, the veteran filed 
a notice of disagreement (NOD) with the effective date 
assigned for the addition of the veteran's spouse as a 
dependent as well as requested retroactive benefits from 1980 
for the addition of his child as a dependent.  Thereafter, 
the RO issued a statement of the case (SOC) for this matter 
in February 2006.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2006.

In December 2005, the veteran and his spouse testified during 
a personal hearing before a Decision Review Officer (DRO) at 
the RO; a transcript of the hearing is of record.

In August 2007, the veteran and his spouse testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record contains a partially completed VA Form 21-686c 
(Declaration of Status of Dependents) received by the RO in 
July 1980.

3.  The veteran did not respond to an August 1980 letter from 
the RO that apprised him of the necessary information 
required for the addition for the addition of his spouse and 
child as dependents

4.  In July 2003, the veteran submitted a fully completed VA 
Form 21-686c (Declaration of Status of Dependents).

5.  By a rating decision dated in February 2004, the RO 
increased the veteran's disability rating to 20 percent for 
his service-connected prostatitis with obstructive uropathy 
as well as his combined disability rating from 40 percent to 
50 percent, each effective November 19, 2002.

6.  In a May 2004 letter, the RO advised the veteran that his 
spouse had been added as a dependent effective December 1, 
2002.


CONCLUSION OF LAW

The criteria for an effective date prior to December 1, 2002 
for the addition of the veteran's spouse and child as 
dependents are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); and Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
September 17, 2007).

In the present appeal, the veteran has been notified of the 
evidence needed to establish his claim for additional 
compensation for his dependents (in a May 2004 letter) and 
the basis for denial of the claim has been explained.  
Further, the veteran has been afforded a number of 
opportunities to present argument and evidence in support of 
the claim, and there does not appear to be any evidence 
pertinent to adjudication of the matter in appeal that is 
outstanding.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran in connection with this claim.  As explained 
below, the claim lacks legal merit; hence, the duties to 
notify and assist required by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis

The veteran contends that he is entitled to an earlier 
effective date for the addition of his spouse and child as 
dependents.  More specifically, he claims that he provided 
information regarding his dependent spouse and child in July 
1980 to receive additional compensation and that he was under 
the impression that he was already receiving additional 
compensation for these dependents since that time.  The 
veteran contends, in essence, that the effective date for the 
addition of his current spouse and child as dependents should 
go back to 1980.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  See 38 
U.S.C.A. § 5110(f) (West 2002 & Supp. 2006).  Veterans having 
a 30 percent or more service-connected condition may be 
entitled to additional compensation for a spouse, dependent 
parents, 
or unmarried children under 18 (or under 23 if attending an 
approved school), or when prior to age 18 the child has 
become permanently incapable of self-support because of 
mental or physical defect.  See 38 U.S.C.A. § 1115 (West 2002 
& 
Supp. 2006); 38 C.F.R. § 3.4(b)(2) (2007).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  See 38 C.F.R. § 
3.401(b)(1).  The earliest that the additional award of 
compensation for a dependent spouse can occur is the first 
day of the month following the effective date.  See 38 C.F.R. 
§ 3.31 (2007).

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  See 38 C.F.R. §§ 
3.204, 3.205, 3.216.

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  See 38 
C.F.R. § 3.205.

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  See 38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
See 38 C.F.R. § 3.652(b).

Considering the claim for in light of the record and the 
governing legal authority, the Board finds no legal basis for 
the assignment of an earlier effective date for additional 
compensation benefits for a dependent spouse and child.

The basic facts of this case are not in dispute.  On a 
November 1969 VA Form 21-526 (Veteran's Application for 
Compensation or Pension), the veteran indicated that he was 
separated from his first wife ([redacted]) and had an additional 
dependent ([redacted]).

In a May 1971 rating decision, the RO granted service 
connection for the veteran's right leg, left knee, and 
genitourinary disabilities and assigned a combined disability 
rating of 40 percent, effective May 23, 1969. 

In February 1975, the veteran submitted a partially completed 
VA Form 21-686c (Declaration of Status of Dependents) as well 
as a marriage certificate for his third wife ([redacted]).  The 
form also reflected an additional marriage to a second wife 
([redacted]) but did not include the date of termination to his 
prior marriage to [redacted].

Effective October 1, 1978, Pub. L. 95-479 provided that 
additional compensation would be payable to veterans with a 
combined disability rating of 30 percent or more for their 
dependents.  See 38 U.S.C.A. § 1115.

In May 1980, the RO received a request for an apportionment 
from the veteran's former spouse, [redacted], for the veteran's 
son. 

On July 7, 1980, the RO received a partially completed VA 
Form 21-686c (Declaration of Status of Dependents) as well as 
an uncertified divorce decree for [redacted].  The form also 
reflected an additional dependent child ([redacted]) but did not 
include dates of marriage to [redacted] or [redacted] as well as dates 
of termination of marriage to [redacted].

In an August 1980 letter, the RO clearly informed the veteran 
that if he wished to establish his current spouse and an 
additional child as dependents, he must complete all sections 
of an enclosed VA Form 21-686c listing the exact dates and 
places of all marriages and divorces.  The veteran was also 
asked to submit a copy of [redacted]'s birth certificate and his 
divorce decree terminating his marriage to [redacted].  The 
veteran did not respond to this letter.  

In September 1980, the veteran's former spouse, [redacted], 
submitted a divorce decree terminating the veteran's marriage 
to her.  Thereafter, in a December 1980 letter, the RO 
notified the veteran that his VA benefit payment was being 
apportioned to his former spouse for the benefit of his son.

In November 2002, the veteran submitted claims for increased 
ratings for his service-connected disabilities.

In July 2003 as well as March 2004, the veteran submitted a 
fully completed VA Form 21-686c as well as a birth 
certification for [redacted].  In the form, the veteran contended 
that he never received additional compensation for his 
current wife ([redacted]) or second child ([redacted]).

In a February 2004 rating decision, the RO continued 
previously assigned disability ratings for the veteran's 
service-connected right leg and left knee disabilities.  The 
RO also increased the veteran's disability rating for his 
service-connected prostatitis disability to 20 percent as 
well as his combined disability rating from 40 percent to 50 
percent, each effective November 19, 2002.  The February 2004 
letter that accompanied a copy of this decision informed the 
veteran that he was being paid as a single veteran, and that 
he would shortly receive correspondence concerning the 
addition of his spouse.

In a March 2004 statement, the veteran indicated that he was 
having difficulty establishing additional compensation for 
his current dependent spouse.  Thereafter, in a May 2004 
letter, the RO informed the veteran that his spouse was added 
to his disability award effective December 1, 2002 and that 
his children were not added because they were over the age of 
23.  

In December 2005, the veteran submitted a copy of a divorce 
decree terminating his marriage to [redacted] as well as a copy of 
a May 1980 letter from his prior VFW representative that 
informed the veteran he was eligible for additional 
dependency compensation.

During his December 2005 and August 2007 hearings, the 
veteran testified that he had submitted all requested divorce 
and birth certificates to his prior VFW representative in 
1980, but that only one divorce decree had been associated 
with the file at that time.  The veteran and his spouse cited 
the failure of VFW to file the documents requested by the RO 
in August 1980 and further indicated that they did not 
discover that the veteran was being paid as a single person 
without dependents until 2003 because his disability checks 
were being directly deposited into his bank account.  

In this case, the veteran would have become eligible for 
additional compensation for dependents on May 23, 1969, the 
effective date of his assigned combined 40 percent disability 
rating.  However, as noted above, additional compensation was 
not payable for the dependents of veterans with a combined 
disability evaluation of at least 30 percent until October 
1978.

Further, in July 1980, the veteran submitted information 
requesting the addition of his spouse and child as 
dependents.  Unfortunately, despite being notified that he 
could receive additional benefits for his spouse and child if 
he submitted further information, and being given one year to 
reply, the veteran did reply to the RO's August 1980 letter.  
Thus, in this case, to warrant the assignment of an effective 
date in 1980 for the addition of the veteran's spouse and 
child as dependents, the RO would have had to receive a 
completed VA Form 21-686c and additional requested 
information (to include a copy of [redacted]'s birth certificate 
and the veteran's divorce decree terminating his marriage to 
[redacted]), within one year of the August 1980 letter. 

The veteran's failure to respond to the RO's letter meant the 
RO was not informed of the actual status of his dependents 
between 1980 and July 2003, when the veteran filed a new VA 
Form 21-686c, requesting that his current spouse ([redacted]) and 
child ([redacted]) be added to his compensation award.  While the 
Board is sympathetic to the veteran's contentions that his 
VFW representative did not file the all of requested 
dependency information with VA, the veteran was required by 
law to follow through with specific information after the 
RO's request and he failed to do so.  The record reflects the 
veteran clearly submitted a claim for the addition of his 
spouse and child as dependents in July 1980.  However, as the 
dependency information sought by the RO to support his claim 
was not submitted within a year of the RO's August 1980 
notification letter, that claim is considered abandoned (see 
38 C.F.R. § 3.158), and, hence, closed.

In light of the foregoing, the contentions made by the 
veteran do not warrant the assignment of an effective date 
prior to December 1, 2002 for the addition of the veteran's 
spouse and child as dependents.  Regarding the four possible 
effective dates delineated in 38 C.F.R. § 3.401(b), the date 
of the veteran's current claim for the addition of his spouse 
and child as dependents is July 7, 2003 (within a year of the 
November 19, 2002 effective date of increased compensation 
assigned in the RO's February 2004 rating decision).  See 38 
C.F.R. § 3.401(b)(1)(ii).  The date that dependency arose for 
[redacted] was July 29, 1972 (the date of the marriage as 
reflected on the marriage certificate) and for [redacted] was 
October [redacted], 1978 (the date of birth as reflected on the birth 
certification).  See 38 C.F.R. § 3.401(b)(2).  The effective 
date when the veteran's rating was increased to at least 30 
percent was May 23, 1969.  See 38 C.F.R. § 3.401(b)(3).  
Finally, the assigned effective date for the veteran's award 
for the addition of his spouse as a dependent was November 
19, 2002.  

Pursuant to 38 C.F.R. § 3.31, the first date of payment for 
that award is the first day of the calendar month following 
the month in which the award became effective (December 1, 
2002).  See 38 C.F.R. § 3.401(b)(4).  As the law instructs 
that the effective date for additional compensation for 
dependents is the latest of the aforementioned dates 
(November 19, 2002), the correct effective date for the 
veteran's award is December 1, 2002.  Additionally, the Board 
notes that the veteran's child ([redacted]) was over the age of 
23 as of December 1, 2002 and therefore not eligible for 
addition as a dependent at that time.  

Under these circumstances, the Board must conclude that there 
is no legal basis for an effective date earlier than December 
1, 2002 for the addition of the veteran's spouse and child as 
dependents; hence, the claim for an earlier effective date 
must be denied.  Where, as here, the law and not the evidence 
is dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).


ORDER

An effective date prior to December 1, 2002 for the addition 
of the veteran's spouse and child as dependents is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


